HALL, Justice:
Plaintiff brought this action to recover for stenographic services rendered in furnishing copies of the transcripts of the proceedings in three preliminary hearings. The trial court entered a judgment of dismissal on the merits, determining that there was no meeting of the minds and hence no contract, and plaintiff appeals asserting that the said judgment was based on issues outside the pleadings and not supported by the evidence.
Plaintiff (hereinafter “Smith”) was appointed 1 by a magistrate to report the separate preliminary hearings of three indi*340gent persons jointly charged with homicide. Defendants Jeril B. Wilson (hereinafter “Wilson”) and Bryce K. Bryner (hereinafter “Bryner”) were each appointed to represent one of the indigents and S. J. Sweetring (hereinafter “Sweetring”), who represents Smith on this appeal, was appointed to represent the third.
Smith spent three and one-half days reporting the hearings and thereafter transcribed each of the records. As is the usual practice, he furnished the original and a copy of the transcript of each record to defendant Carbon County (hereinafter “County”) and submitted his billing therefor in the amount of $1,335.75 which was paid without question. He also furnished copies of the transcripts to Wilson, Bryner and Sweetring, but billed each of them separately for the sum of $418.18. They in turn submitted the billing to the County which refused to pay those of Wilson and Bryner, although it did reimburse Sweet-ring for his. That refusal to pay precipitated this lawsuit brought to recover the sum of $836.36 which represents the total of Wilson’s and Bryner’s billings.
A review of Smith’s pleadings reveals no specific allegation of a contractual relationship with any of the defendants, and it was his contention at trial, and also on this appeal, that the only issue framed by the pleadings was the reasonableness of his charges. To adopt his contention one must assume that a contract did in fact exist to furnish the additional copies of the transcripts, and this the trial judge declined to do. On the contrary, in the absence of a sufficient showing that a contractual agreement existed, he dismissed the complaint as it was his prerogative to do.
The very basic standard of appellate review 2 which precludes us from substituting our judgment on factual issues for that of the trial judge, is applicable in this case.
The record before us adequately supports the conclusion that no contract existed to furnish or pay for copies of the transcripts. Specifically in regard to any contractual liability of the County, Smith presented no evidence whatsoever of the existence of such a contract. Also, it is to be noted that the county’s prior statutory3 obligation to compensate Smith for his services as a stenographer had already been discharged by payment of his billing therefor and his acceptance thereof.
In regard to any contractual liability of Wilson and Bryner, the record adequately supports the conclusion that there was never a meeting of the minds as would render them liable for payment. They were totally inexperienced in such matters as ordering, using, and paying for transcripts. On the other hand, Smith had some 24 years of experience in the field. No discussion was had as to any personal obligation to pay. In fact, Smith inferred just the opposite and that the County would pay as part of its obligation to bear the expenses incident to the defense of the indigent defendants in the criminal proceeding.
The whole thrust of Smith’s case was that the County was ultimately liable for payment and that Wilson and Bryner had no obligation. This is borne out by his testimony at trial as follows:
. my understanding was that Carbon County had hired these men to represent the indigents and that I bill the People that I understood would see that my, my invoices were paid, my bills paid. If I had to look through the attorneys to Carbon County, eventually paying on their behalf, I looked that way.
The findings and judgment are based on substantial, competent, admissible evidence and reasonable inferences to be drawn therefrom, and we will not disturb them.
Affirmed. Costs to defendants.
CROCKETT, MAUGHAN and WILKINS, JJ., concur.

. U.C.A., 1953, 77-15-14 provides for such an appointment in homicide cases and further provides for payment of his fees out of the treasury of the county.


. Fisher v. Taylor, Utah, 572 P.2d 393 (1977).


. Footnote 1, supra.